Citation Nr: 1026545	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of or service connection for a low back disability. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Russell P. Veldenz



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1971 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In a statement in January 2004, the Veteran raised the claim of 
service connection for a cervical spine disability.  In May 2010, 
the Veteran's service representative raised the claim of service 
connection for hearing loss.  Both claims are referred to the RO 
for appropriate action.

In October 2009, the Board remanded the claim for additional 
development.  Since the claim is reopened, the claim is again 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. In a rating decision in May 1986, the RO denied the Veteran's 
claim of service connection for a low back disability, and after 
the Veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal of 
the adverse determination.

2. The additional evidence presented since the rating decision of 
May 1986, denying service connection for a low back disability, 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1. The rating decision in May 1986, denying service connection 
for a lower back disability, became s final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104, (2009).

2. The additional evidence presented since the rating decision in 
May 1986 is new and material, and the claim of service connection 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought. Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2001, in November 2001, and in December 
2009.  The notice included the type of evidence needed to 
substantiate the underlying claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, during 
service.

On the claim to reopen, the Veteran was notified that new and 
material was needed to reopen the claim, that is, evidence not 
previously considered, which was not redundant or cumulative of 
evidence previously considered and that pertained to the reason 
the claims were previously denied.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.





As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim).  Further VCAA 
notice is not required.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in April 2010.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA records.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim to reopen 
is s required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision in May 1986, the RO denied service 
connection for a low back disability because no permanent or 
chronic disability was shown by the service treatment records or 
by the evidence after service.  After the RO notified the Veteran 
in June 1986 of the adverse determination and of his procedural 
and appellate rights, the Veteran did not perfect an appeal of 
the adverse determination and the determination became final by 
operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at the 
time of the rating decision in May 1986 is summarized as follows:

The service personnel records show that the Veteran served in 
Vietnam from September 1972 to January 1973 as a helicopter crew 
chief.

The service treatment records show that the Veteran was treated 
for low back pain in September and October 1971 after falling 
down stairs.  X-rays were negative.  In March 1973, the Veteran 
complained of lower back pain for two days.  Nothing was recorded 
as to what lead to the onset of the pain.  X-rays revealed only a 
slight anterior wedging at T-11.  The finding was felt to 
represent old trauma and the lumbar spine was not remarkable.  On 
separation examination, the Veteran did not report any back 
problems and the spine and extremities were determined to be 
normal.

After service, there was no record of treatment or diagnosis of 
back disability when the RO decided the claim in May 1986.







Current Application

Under 38 U.S.C.A. §7105(c) and 38 C.F.R. § 3.104, a rating 
decision that is not appealed becomes final and may not be 
reopened unless new and material evidence is presented.  Although 
the prior rating decision of May 1986 by the RO became final, it 
may nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

Regardless of the RO's characterization of the claim, the Board 
is without jurisdiction to consider the substantive merits of the 
claim in the absence of a finding that new and material evidence 
has been presented.  The Board therefore must determine whether 
new and material evidence has been received to reopen the 
previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 
1369 (Fed. Cir. 2001).

In April 1990, the Veteran filed another claim for his lower 
back.  By letter dated in May 1990, the RO advised the Veteran 
that he had previously been denied service connection and that he 
needed to present new and material evidence to reopen the claim.  
The Veteran never responded to this letter. 

The Veteran's application to reopen the claim of service 
connection was received in October 2000.

As the claim to reopen was received before August 29, 2001, the 
old regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 applies.  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

 
For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  

The additional relevant evidence, presented since the rating 
decision in May 1986, consists of the following:

VA records show that in February 1989 the Veteran was 
hospitalized for candida osteomyelitis in the thoracic spine.  In 
October 1989, the Veteran experienced pain in the lower 
extremities and chronic lower back pain.  In December 1989, X-
rays showed a L5-S1 narrowing.  

In January 1990, the Veteran gave a history of slipping and 
falling from a helicopter and had continuous pain since but the 
pain was now worse.  In July 1998, the Veteran complained of 
chronic low back pain with radiation of the pain to his right leg 
and foot.  He reported that after he fell from a helicopter in 
1971, he has suffered from chronic low back pain.

In July 2000, X-rays revealed degenerative joint disease of the 
lumbosacral spine.  The Veteran reported a history of back pain 
since 1971.  A MRI in September 2000 showed degenerative disc 
changes in the lumbosacral spine.  In a statement in July 2001, 
the Veteran stated that he hurt his back at the school for 
helicopter maintenance when he fell off a helicopter.   In 
February 2002, the Veteran gave a history of lower back pain 
associated with lifting heavy objects.  In February 2003, the 
Veteran told a VA that he fell out of a helicopter in 1971 and 
suffered a back injury.  

In a statement in January 2004, the Veteran stated that the pain 
in his back had gotten worse.  He explained that the pain started 
when he slipped off the top of a Huey while inspecting the rotor 
and mast.  

In April 2004, the diagnosis was spondylosis at L1-S1 with 
advanced degenerative disc disease at L4-L5 and L5-S1.

Radiological studies in November 2007 noted severe degenerative 
changes at L5-S1 and moderately severe changes at L4-L5 with 
multilevel posterior disc bulges.  

Analysis

The VA records are new and material because the records were not 
previously before the RO for consideration in May 1986 and 
because the records relate to the unestablished fact necessary to 
substantiate the claim, that is, medical evidence showing that 
the Veteran has a current low back disability, degenerative disc 
disease of the lumbosacral spine, that may be related to service, 
and the absence of such evidence was the basis for the previous 
denial of the claim by the RO in May 1986.  As the evidence is so 
significant that it must be considered in order to fairly decide 
the merits of the claim, the evidence is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened, and to 
this extent only, the appeal is granted.


REMAND

Before deciding the claim on the merits, further evidentiary 
development is necessary. 




In its remand in October 2009, the Board requested records from 
the VA medical centers in La Jolla and in San Diego.  The RO made 
two requests in December 2009 and in February 2010 and advised 
the VAMCs that if the records were unavailable to so state in 
writing.  Neither the La Jolla nor the San Diego, California, VA 
Medical Center responded.

As the requested development has not been completed, a remand is 
necessary to  ensure compliance with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also a VA examination is necessary to determine whether the 
Veteran's current low back disability is related to low back pain 
in service. 

Accordingly, the case is REMANDED for the following action:

1.  Request the records from the La Jolla 
and San Diego, California, VA Medical 
Centers from February 1989 to October 
1989.  A response from the VA Medical 
Centers is requested for the record. 

2. Afford the Veteran a VA examination to 
determine whether is at least as likely as 
not the current low back disability is 
related to the Veteran's fall on stairs in 
September 1971, which is documented in 
service. 

In formulating the opinion, the examiner 
is asked to comment on the Veteran's 
history of a fall from the top of a 
helicopter, and after service the first 
documentation of radiating pain in the 
lower extremities was in 1989, 15 years 
after service and after the Veteran was 
treated for osteomyelitis of the thoracic 
spine in 1989 by history. 

The examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of as it 
is to find against it.

The claims folder must be made available 
to the examiner for review.

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


